Hon. R. L. Thompson
County Auditor
Taylor Co,unty
Abilene, Texas
Dear Sir:
                        Opinion Number O-4775
                        Re: (.l)Liability of City of
                            Abllene for pro rata part
                            of,bonded indebtedness of
                            common school district when
                            city extends its limits to
                            include part of territory
                            of such district.
                            (2) Liability of City of
                            Abilene for taxes on pro-
                            perty within limits of
                            school 'districtpurchased
                            by city for airport purposes.
          We are in receipt of your letter of recent
date in which,you submit the following inquiry:
         'The City ,ofAbilene has Incorporated
    territory of a ConsolidaizedCommon School
    District which has an outstanding bonded
    indebtedness; and the City of Abilene has
    also purchased territory of this district
    which territory is not incorporated within
    city limits. The Mayor of Abilene ques-
    tions the City'sresponsibillty'of assuming
    its 'prorata part of,the outstanding bonded
    indebtedness of said Common School District.
         "Question:L Is the City of Abilene liable
    for pro rata part ofbonded indebtedness of
    Common School District which~pro,rata part
    is to be based upon valuationof entire dts-
    trict and territorydetached as set by the
    equalization board of Taylor County?
                                                             .l ,




Hon. R. L. Thompson, page 2 (O-4775)


          "Question 2. Sho,uldthe City continue to
     pay taxes on this purchased territory which
     has not been Incorporated?",
          You have furnished us with further information
in your letter of November 4, as follows:
          "In reply to your letter,of November 2,
     1942 relative to further Information concern-
     ing tracts of land which have been detached
     from Common School District 29 of Taylor
     County and incorporated by the City of Abilene
     having been purchased by the City of Abilene.
     The schools of Abllene are bo,undedby the
     limits of the City of Abilene. The taxes for
     running the schools are levied by the city
     and certain amo,untsare allocated to the
     schools.
          "A portion of District 29 which was pur-
     chased by the City of Abilene has been in-
     corporated within the City limits of Abilene
     and Is a part of the.Abilene School system.
     And a part of this purcha8.ewas not for school
     purposes and,has not ,been incorporated within
     the.City of'Abllene. This last purChase was
     forthe purpose of adding adcJltiona1lands
     to the,Airport near Abilene.
          In answer to.yourquestion regarding the city's
liability for its pro rata part of the bonded indebtedness
of the common school district from which the territory
was detached, we call your attention to Articles 2804 and
2805, Revised Civil Statutes, which read as follows:
          "Art. 2804. Extending city limits to
     Include district.,- Whenever the limits of
     any incorporated city or town constituting
     an Independent school district are so ex-
     tended or enlarged as to embrace the whole
     or any part of any Independent or common
     school district adjacent to such Incorporated.
     city or town, that portion of such adjacent
     district so embraced within the corporate
Hon. R. L. Thompson, page 3 (O-4775)      1


     limits of such incorporated city or town
     shall thereafter bedome,a part of,the lnde-
     pendent school district constituted by such
     incorporated city or 'town.

          "If within the portion of such district
     so embraced there should be situated any real
     property belonging to,such district, such city
     or town may acquire the same upon such terms as
     may be mutually agreed upon between the govern-
     ing body of such city or town and the author-
     ities of such distiiqt.
          ,"This 'artidleshall not 'applywhere it
     shall be determined at.an election held within
     s,uchcity or town by majority vote of those
     voting thereon that the territory or any por-
     tion thereof to be so embraced shall not
     thereby become a part of the independent school
     district .constitute&by such city or town, but
     shall be taken into the city limits for muni-
     cipal purposes only,.and shall remain for
     school purposesa portion of the adjacent in-
     dependent or common school district as 'though
     said city limits had not been extended. Acts
     ii",$.S.~l917, p. 35; Acts 2nd C.S. 1919, p.
        .
         "Art. 2805. Municipality assuming indebted-
     ness. - In all cases where a district is em-
     braced within an incorporated city or town, as
     provided in the preceding article; and in all
     cases where any town or village has been or
     may be Incorporated for free school purposes
     only and which shall include within the limits
     thereof any portion of any common school dis-
     trict which has an outstanding bonded indebted-
     ness; then such city, town or village shall
     become liable and bound for the payment of such
     proportion of the bonded indebtedness of such
     district as the assessed value of the portion
     thereof so included bears to the entire as-
     sessed value of the district from which the
                                                             I   .




Hon. R. L, Thompson, page 4   (O-4775)




     same was taken. The assessed values of the dis-
     tricts so included shall be those shown upon
     the last preceding county tax assessment roll
     after such districts are so Included; such
     incorporated city, town or village shall pay
     either directly or through the officers of such
     district the proportion of the interest and
     principal of such bonded indebtedness for which
     it Is liable. Id."
          It seems clear from the above that the City of
Abilene assumes its proportionate part of the bonded
indebtedness of the Common School District. The city
has the right to tax the annexed territory for school
purposes. Todd v. City of Houston, 276 S.W. 419.
          The answer to your second question, regarding
the liability of the city for school taxes on the land
purchased by the city to be added to the airport,
depends upon whether or not the operation of an airport
by a municipal corporation is a "public purpose'.
          The Constitution, Article 8, Section 2,
authorizes the Legislature to exempt by general law
public property used for public purposes.~
          We quote from the opinion of the Supreme
Court in the case of Galveston Wharf Co. v. Galveston,
63 Tex., exact page 23, as follows: "It is property held
only for purposes essentially public, and may be said to
be devoted exclusively to the use and benefit of the
public; indeed, it would.be hard to imagine a use more
essentially public than is tha~tof a wharf which extends
along the front of a city, and upon which Is received a
large part of the articles which go to make up the inward
and outward commerce of the State. It is a property
which all persons and vessels have the right to use under
proper regulations, and without the use of which the
business of the city could not be conducted. That com-
pensation is received for Its use does not withdraw from
it its public ckaracter. Dillon on Municipal Corpora-
tions, 103-113.
          The Supreme Court of Missouri, In passing'on
the question as to whether the acquisition, improvement
and development of land for an airport is a public purpose
Hon. R. L. Thompson, page 5'(0-4475)


in the case of Dysart v. City of St. Louis, 11 S.W.(2d)
1045, used the folloaing language: "An airport with its
beacons, landing fields, runways and hangars is analogous
to a harbor with its lights, wharves and docks;,the one
is the landing place and haven,of ships that navigate the
water, the other of those that navigate the air. With
respect to the public ‘use which each subserves they are
essentially of the same character." The same court in
the same opinion made the.followlng observation: "The
question of whether the ~acquisitlon and control of a
municipal airport is a public purpose within the purview
of the constitutional principle heretofore adverted to
is obviously ,anew one. The courtswhich have had oc-
casion to consider It have, however, answered in the af-
firmative. City of Wichita v. 'Clapp, 125 Kan. 100, 104;
State ex rel City of Lincoln v. Johnson State Auditor,
220 N.W. 273; State ex rel Hile v. City of Cleveland et
al., 160 N.E. 241; and no court of last resort, so far as
we are advised, has ever held the contrary."

          In the case of.Clty of Abilene v. State, 113
S,W.(2d) 631, Judge Funderburk said: "It is, therefore,
our view that when the 'factsof a given case establish
the ownership of property by a municipal corporation,
which has been acquired for an authorized public purpose,
and the purpose for which it is owned and held has not
been abandoned, such property is to be regarded as used
for public purposes, and the Legislature has the power $0
provide by general law for its exemption from taxation.
          We conclude from the foregoing,authorities that
the City of Abilene is not liable for taxes on the land
purchased for an addition to its airport.
                                   Very truly yours
APPROVED NOV 10, 1942
                               ATTORNEY GENERAL OF TEXAS
/a/ Grover Sellers
                              Dy /s/ C. F. Gibson
FIRST ASSISTANT                        C, F. Gibson
ATTORNEY GENERAL                          Assistant
CFG/s/am